Motion by respondent to dismiss appeal of appellant Consolidated Iron & Metal Co., Inc., denied, on condition that said appellant perfect the appeal and be ready to argue or submit it at the April Term, beginning March 27, 1961; and on the further condition that the appellant promptly enter the order on the motion for reargument. The appeal is ordered on the calendar for said term. The record and appellant’s brief must be served and filed on or before March 13, 1961. Motions by respondent to dismiss appeals of appellants Supreme Metal Corp., and Stoll Metal Corp., granted on consent; appeals dismissed. Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.